In a divorce action, the parties cross-appeal from a judgment of the Supreme Court, Queens County, entered March 11, 1977, which, inter alia, fixed the amounts of alimony, child support, and counsel fees. Judgment modified, on the law and the facts, by (1) increasing the award of alimony to the sum of $150 per week; (2) increasing the award of child support to the sum of $75 per week; and (3) adding a provision to the fifth decretal paragraph that if the defendant’s existing medical insurance *779plan does not provide coverage for the plaintiff, he must provide her with other comparable coverage. As so modified, judgment affirmed, with costs to the plaintiff. Special Term found that the plaintiff wife "has work experience and is employable”. However, we find that she is not "employable” within the meaning of Kay v Kay (37 NY2d 632). Further, we construe the fifth decretal paragraph as requiring the defendant husband to provide the plaintiff with other comparable coverage if his existing medical insurance plan does not cover a former wife. Hopkins, J. P., Damiani, Rabin and Margett, JJ., concur.